Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 5/11/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Instant claim 1 recitation “are that express atom%” should be amended to “are expressed as atom%”.  Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao  (NPL document “FeSiBCrC amorphous magnetic powder fabricated by gas-water combined atomization”) in view of Harada (JP2014169482). 
As for claim 1, Zhao discloses an amorphous soft magnetic composite produced by gas water combined atomization process , the composite is amorphous Fe73.5Si13B11Cr1C1.5 (at%) (Abstract line 4).   Hence, claimed a is expected to be 1, claimed b is expected to be 13, claimed c is expected to be 11, claimed d is expected to be 1.5.  Absence of Co suggests claimed g=0 which is within claimed 0-0.025. 
Zhao does not expressly disclose presence of Al and Ti in the at% of 0-0.016 and 0-0.009 respectively.
Harada discloses iron-based metal glass alloy powder expressed by an analogous compositional formula (Fe1-s-t CosNit) 100-x-y{(SiaBb)m(PcCd)n}xMy as Zhao wherein x, y, s, and t in the compositional formula are 19≤x≤30, 0<y≤6, 0≤s≤0.35, 0≤t≤0.35, and s+t≤0.35. Further, to the iron-based metal glass alloy powder, at least one or more selected from Cr and Zr are added as an anti-corrosive modification component, and at least one or more selected from V, Ti, Ta, Cu, and Mn are added as an anti-corrosive modification sub component.   Harada also discloses Al content 0.01-0.75% wt is desired because Al also forms an oxide film on the surface of the iron based metal glass alloy powder but has the effect of increasing the hardness of the oxide film formed by Cr or Zr.  Moreover, the specific resistance of the iron based metal glass powder is improved by the addition of Al.   As the hardness of the oxide film increases, the corrosion resistance is further improved. (Page 2 paragraphs 3 and 5)
In addition, amount of Ti is desired to be 0.03-0.7% as a corrosion resistance modification component.  
That is, Harada discloses both Ti and Al are added as corrosion resistance enhancement component and their content at% are result effective variables to be adjusted. 
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation.
Hence, it would have been obvious to one skilled in the art to have included Ti and Al and optimized the result-effective variables of at% of Ti and Al as evidenced by Harada, in the soft magnetic powder of Zhao in order to achieve a desired corrosion resistance.   See MPEP 2144.05 II.
As for claims 2 and 3, they are rejected for the same reason set forth in rejection of claim 1 above.  That is, in view of at% of Al and Ti can be adjusted according to Harada, ratio of Al and Ti are also to adjusted accordingly to achieve desired corrosion resistance.  In view of absence of Co as disclosed by Zhao, instant claimed e/g is expected to be within claimed range of 0.1-3.  
 As for claim 4, Harada discloses a molded body (dust core 10) is made from the iron based metallic glass alloy magnetic powder. (Page 8 paragraph 2 last line)
As for claim 5,  Harada discloses dust core 10 is magnetic. (Page 9 paragraph 1 line 1)
As for claim 6,  Harada discloses his iron based metallic glass alloy powder is used as a magnetic material for producing electronic parts which suggests an electronic apparatus comprising the iron based metallic glass alloy powder.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao  (NPL document “Microstructure and magnetic properties of FeSiBCrC soft magnetic alloy manufactured by selective laser melting”) in view of Harada (JP2014169482). 
	As for claim 1, Gao discloses a FeSiBCrC bulk soft magnetic alloy in powder form.  The compositions are detailed in wt % Fe: balance, Si: 8-10, B: 12-15, Cr: 2-3, C: 1-3.   Hence, instant claimed a=2-3, b=8-10, c=12-15, d=1-3 are highly expected, with Fe as balance. 
Gao does not expressly disclose presence of Al and Ti in the at% of 0-0.016 and 0-0.009 respectively.
	Harada discloses presence of Al and Ti at claimed at% would have been obvious for the reason set forth in the rejection of claim 1 above.
	As for claims 2-6, they are rejected for the same reason set forth in rejection of claims 2-6 above over Zhao in view of Harada.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (NPL document “Passivation layer for the magnetic property enhancement of Fe72.8 Si11.2 B10.8Cr2.3C2.9 amorphous powder”) in view of Harada (JP2014169482). 
	As for claim 1, Chen discloses  an insulated soft magnetic powder Fe72.8 Si11.2 B10.8Cr2.3C2.9.
Hence, instant claimed a=2.3, b=11.2, c=10.8, d=2.9 are expected.  
Chen does not expressly disclose presence of Al and Ti in the at% of 0-0.016 and 0-0.009 respectively.
	Harada discloses presence of Al and Ti at claimed at% would have been obvious for the reason set forth in the rejection of claim 1 above.
	As for claims 2-6, they are rejected for the same reason set forth in rejection of claims 2-6 above over Zhao in view of Harada.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733